[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Parr, Slip Opinion No. 2020-Ohio-5130.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-5130
               THE STATE OF OHIO, APPELLEE, v. PARR, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Parr, Slip Opinion No. 2020-Ohio-5130.]
Court of appeals’ judgment affirmed on the authority of State v. Brown—
        Discretionary appeal dismissed as having been improvidently accepted.
    (Nos. 2019-1428 and 2019-1597―Submitted October 27, 2020―Decided
                                    November 4, 2020.)
    CERTIFIED by and APPEAL from the Court of Appeals for Franklin County,
                             No. 17AP-782, 2019-Ohio-4011.
                                   __________________
        {¶ 1} In case No. 2019-1428, the judgment of the court of appeals is
affirmed on the authority of State v. Brown, ___ Ohio St.3d ___, 2020-Ohio-4623,
___ N.E.3d ___.
        {¶ 2} The discretionary appeal in case No. 2019-1597 is dismissed as
having been improvidently accepted.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Ron O’Brien, Franklin County Prosecuting Attorney, and Michael P.
Walton, Assistant Prosecuting Attorney, for appellee.
       Yeura R. Venters, Franklin County Public Defender, and Timothy E. Pierce,
Assistant Public Defender, for appellant, Robert J. Parr.
                               _________________




                                         2